Case: 4:20-cv-00015-DMB-RP Doc #: 4 Filed: 02/03/20 1 of 2 PagelD #: 23

AO 440 (Rey. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Northern District of Mississippi

CLEVELAND SCHOOL DISTRICT,

 

Plaintiff(s)

v. Civil Action No. 4:20-C\V-015-SA-RP

ARGONAUT GREAT CENTRAL INSURANCE
COMPANY, RSUI INDEMNITY COMPANY, AND
THE TRAVELERS INDEMNITY COMPANY,

 

Ne

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ARGONAUT GREAT CENTRAL INSURANCE COMPANY
c/o United States Corporation Company
7716 Old Canton Road, Suite C
Madison, MS 39110

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or 3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: 46 \iargolis (MBNo. 99625)
Bradley Arant Boult Cummings LLP
188 East Capitol Street Suite 1000
Jackson MS 39201

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David Crews ss
CLERK OF COURT SY

 

Date: 01/29/2020, s/T A Barr

 

Signature of Clerk or Deputy Clerk
Case: 4:20-cv-00015-DMB-RP Doc #: 4 Filed: 02/03/20 2 of 2 PagelD #: 24

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 4:20-C\V-015-SA-RP

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Ar Gen av-- Cleat Ce. atret laswa née. Co
was received by me on (date) A 29 20 .

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[7 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 5 or

 

I returned the summons unexecuted because ; or

 

@ Giver weiss TO Senwed the Summa and couplart ar Rechard E.
Ken of Melchrode Mavies king LLC. in New Orteans “A email
otter Mr. ky represented ot he was avthonzed to aceept Semear

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information js true.
Date: o2. 3.20 Lote Warr re
Server’ ff

/ ~ erver 's syenature

 

Karte. Mare Ws. Atrorer, for Plaain th pe

Printed name and Ghie

ISO ©. Capit! St. Ste. 1000 Jackson, MS

Server’s address 3 4 20 (

 

Additional information regarding attempted service, etc:
